DETAILED ACTION
This office action is in response to the RCE filed on 07/14/2022. Claims 1, 6-8, 13, 15 and 20 are amended. Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an apparatus and a method that selectively transmit information about the number of slices present in a picture based on the number of subpictures present in the picture in high-level syntax.
Prior art:
Kadono (US 2017/0048521) 
Poirier (US 2020/0077094) 
Nam (US 2021/0120242)

	The closest prior art Nam, paragraph 175 discloses the split information for the target block may include a geometry partition (GP) split flag for the target block and the GP_split_flag may indicate whether the target block is split into sub-blocks having various forms. Alternatively, the GP_split_flag may indicate whether the target block is split into sub-blocks through a predetermined split boundary. When the value of the GP_split_flag is 1, i.e., when the GP_split_flag indicates that the target block is split into the sub-blocks, the target block may be split into a first sub-block and a second sub-block through a split boundary derived based on information indicating the angle of the split boundary; in addition paragraph 123 discloses the sixth type may represent a type in which the first sub-block and the second sub-block have a rectangular shape and the upper boundary of the first sub-block and the lower width of the second sub-block are split to be the same as the width of the target block.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the information related to the subpicture comprises information indicating how many subpictures are comprised in the target picture, and wherein the number of slices in the target picture is determined usinq the information indicating how many subpictures are comprised in the target picture in a case that a value of a flag is equal to a predefined value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481